BUFFINGTON, Circuit Judge.
This case concerns the much litigated question of a Pennsylvania bailment lease and a conditional sales contract. Concededly, 'the written instrument here involved is in proper bailment form. It provided that the bailors would rent to the bailee goods valued at $3,207.50 for twelve months; $1,248.85 to be paid upon the execution of the agreement and $160 per month thereafter until the total is paid, and then, upon the payment of $1 by the bailee, the bailor would make, execute and deliver to the bailee a good and sufficient bill of sale. Such being the fact, the court below, sitting en banc, by a majority of three to one, held the transaction was a bailment.
Without discussing in detail the facts, all of which were set forth at length in the court’s opinion, which by reference thereto we avoid restating, we are of opinion that the court, supported as it is by General Motors Acceptance Corp. v. Horton, 3 Cir., 85 F.2d 452, and Jacquard Knitting Machine Co. v. Vennell, 3 Cir., 59 F.2d 496, committed no error. Its decree is therefore affirmed.